IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                        NO. WR-49,610-13


                     IN RE GAYLAND DECLOYCE WILLIAMS, Relator


                     ON APPLICATION FOR A WRIT OF MANDAMUS
                   CAUSE NO. 241-1607-14 IN THE 241ST DISTRICT COURT
                                 FROM SMITH COUNTY


        Per curiam.

                                            ORDER


        Relator has filed a motion for leave to file a writ of mandamus pursuant to the original

jurisdiction of this Court. He contends that the district clerk refused to file his motion to “correct

clerical error.”

        In these circumstances, additional facts are needed. Respondent, the Smith County District

Clerk, is ordered to state whether Relator attempted to file a motion to “correct clerical error” and

Respondent filed his motion. This motion for leave to file a writ of mandamus shall be held in

abeyance until Respondent has submitted the appropriate response. Her response shall be submitted

within 30 days of the date of this order.
                           2



Filed: February 13, 2019
Do not publish